The motion of petitioner for an order releasing the proceedings in this case from the various orders of *615secrecy imposed thereon by the court below is denied. On consideration of the suggestion of a diminution of the record and motion for a writ of certiorari in that relation; the motion for a writ of certiorari is denied. The petition for a writ of certiorari is also denied and the Clerk of this Court is directed to return to the Court of Claims the papers filed in this case.
Joseph Dugan, pro se. No appearance for the United States.